Citation Nr: 1711113	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-41 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to service connection for a bilateral hip disorder, to include degenerative changes of the sacroiliac joints.

3. Entitlement to service connection for a neck disorder.

4. Entitlement to service connection for a right arm disorder.

5. Entitlement to service connection for a left rib disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1978.

This case comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the request to reopen previously denied claims for four claimed disabilities.  The RO also denied service connection for sacroiliac joint disease (later recharacterized as service connection for a disorder of the hips), lower abdomen pain, residuals of a head injury and claimed disabilities of the neck, right arm and left rib.

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.

The Board granted requests to reopen the previously denied claims in February 2013.  Two of those claims (service connection for a right shoulder disorder and a bilateral hip disability) remain part of this appeal.  The Board then remanded all the issues to the Agency of Original Jurisdiction (AOJ).  After further proceedings, the case returned to the Board in January 2014.  The Board denied service connection for an acquired psychiatric disability and for a disability manifested by lower abdomen pain.  The remaining issues were remanded again for further development.

In September 2014, the Board denied all the claims listed in the title page of this document as well as a claim for service connection for degenerative changes of the thoracic and lumbar spines.  After further review before the United States Court of Appeals for Veterans Claims (Court), the Court issued a memorandum decision, dated September 2014, vacating the September 2014 decision and remanding this appeal to the Board for further development.

Pursuant to the Court's order, the Board most recently remanded the issues in this appeal in April 2016 to arrange new examinations of the various claimed disabilities.  On remand, the AOJ obtained an opinion which it relied on to grant the Veteran's claim for service connection for a lumbar spine disability.  The remaining issues were denied in a supplemental statement of the case and certified back to the Board.  Unfortunately, for all of the issues still pending, it is necessary to obtain new opinions from the relevant VA examiners.  For this reason, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his claimed disabilities are related to injuries he sustained during his service in the Marine Corps.  In his written statements and hearing testimony, the claimed injury most frequently emphasized by the Veteran occurred when another Marine kicked him, which caused him to fall off of a cliff.  At the hearing testimony, he said that he fell "180 feet to the bottom.  I bounced off of a tree, I hit it with both feet, a tree limb . . . I heard a loud crack and then I don't remember anything else except waking up and getting off the ground."  

In addition to this incident, the Veteran has said that a staff sergeant hit him "with two nightsticks trying to get me to stand at attention . . ."  He also testified that a warrant officer kicked him in the head and then stood on top of the Veteran's head with both of his feet.  

None of these incidents are mentioned in the available service treatment records.  But contemporaneous medical evidence is not always essential to a successful claim for service-connected disability compensation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As the introduction to this remand suggests, the Board denied each of the pending claims in September 2014.  In its October 2014 Memorandum Decision, the Court disagreed with the Board's reliance on a series of medical examination reports obtained by the AOJ in March 2014.  With respect to each of the claimed conditions, the VA examiner indicated that no evidence of complaints, treatment or diagnosis for the relevant condition was part of the service treatment records.  Then, with respect to each condition, the examiner indicated that "Based on the data available, it is this examiner's opinion that the current . . . condition is not directly related to military service.  This examiner finds no evidence of aggravation (as defined for VA purposes) of a clear and unmistakably pre-existing [medical] or genetic condition."  

The Court explained that the examiner "simply noted a lack of contemporaneous medical evidence in the file and then concluded, without explanation, that the veteran's current medical conditions were not directly related to military service or aggravated thereby."  The Court decided that the respective medical opinions were inadequate and that the Board failed to provide adequate reasons for relying on the opinions.  As the Court explained, "it is unclear in this case what the examiner's statements about lack of recorded treatments and complaints are meant to imply.  For example, was the examiner's opinion that evidence of contemporaneous treatment or complaint would be expected in such cases, given the veteran's history and the nature of the claimed injuries?  Or, was the examiner opining that the veteran's current conditions were more likely the result of post service injuries, which the examiner referenced earlier in the report?"  

The Court further explained that the Board had adopted the examiner's opinions over the contrary statements of the Veteran without a credibility analysis explaining why it was rejecting the Veteran's statements.  It was unclear, according to the Court, whether the March 2014 VA examiner believed the Veteran's report about his claimed in-service injuries.  

In April 2016, the Board remanded the case in an attempt to obtain a set of adequate medical opinions.  Because of the large amount of medical evidence in the case, the Board's remand included a summary of potentially the most significant medical evidence and a list of the various incidents identified by the Veteran as likely causes of his current disabilities.  There is evidence in the file that the claimed right arm, bilateral hip and left rib disabilities could be congenital in nature and may also have existed before the Veteran joined the Marines.  The report of the medical examination of the Veteran at the time of his enlistment, however, does not indicate the presence of any of the claimed diseases or injuries.  For those disabilities, the Board therefore requested medical opinions on the questions relevant to applying the statutory presumption of soundness.  See 38 U.S.C.A. § 1153 (West 2014).  In its remand orders, the Board asked the relevant examiners: 

1) whether the right arm, bilateral hip and left rib disorders clearly and unmistakably exist before active duty service?  

2) If a disorder did clearly and unmistakably preexist service, was the disorder clearly and unmistakably NOT aggravated beyond the natural progression of the disease?;  

3) If the Veteran is diagnosed with a genetic disorder, was a right arm, bilateral hip or left rib disorder incurred or aggravated in service and superimposed on preexisting genetic disorder?; 

4) If the claimed disorders did not clearly and unmistakably preexist service, is it at least as likely as not that any of them originated during or are etiologically related to active duty service?  

With respect to the other claims (service connection for a neck disorder and a right shoulder disorder), the Board ordered the AOJ to obtain a medical opinion on the more straightforward question of whether it is at least as likely as not that any current right shoulder or neck disorder is related to any in-service injury or event.  For all the requested opinions, the examiner was instructed to provide a complete rationale, to include specific reference the lay evidence, such as the Veteran's statements about his claimed in-service injuries.

Two separate VA physicians conducted the requested examinations in May 2015.  The AOJ obtained examination reports on the topics of 1) muscle injuries; 2) the back (thoracolumbar spine); 3) hip and thigh; 4) elbow and forearm; 5) shoulder and arm; and 6) neck (cervical spine).  One physician completed examination reports 2-6 while the other examiner provided the muscle injuries report.  
The muscle injuries report indicates that the physician conducted an in-person examination and reviewed the claims file.  The medical history section of the report summarized the Veteran's description of a claimed injury to the left 4th rib in service "after being pushed off a cliff in 1978."  The examiner reviewed the service treatment records, concluding that they "are negative for documentation of a fall or injury to the chest wall or the ribs."  

The examiner wrote that there was no evidence in the available records of a left rib or muscle injury prior to active duty service.  The examiner noted the bifid 4th rib "which is classified as a congenital disorder.  This condition, while usually asymptomatic, may be associated with impingement to the associated intercostal nerve, especially in the setting of trauma or injury to the area, causing pain or discomfort in the region."  In the examiner's opinion, it was more likely than not that the Veteran's left rib deformity preexisted service "given its congenital nature."   The examiner then concluded that "there is no documentation to support the Veteran's claimed history of the fall (or any other active duty injury to this area) that precipitated his current symptoms.  Based on the available evidence, therefore, it is considered not at least as likely as not that this Veteran's left rib condition was incurred in or aggravated by his military service."  

For at least three reasons, the opinion on the claimed left rib disorder is inadequate.  First, although the examiner suggested that it was likely that the rib disorder preexisted service, it is not clear whether the evidence in favor of this conclusion is strong enough to satisfy the standard for rebutting the presumption of soundness.  See Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  Secondly, in deciding that there had been no aggravation or superimposed injury to the congenital left rib disorder, the examiner relied entirely on the absence of service treatment records.  Thus, most of the criticisms the Court made of the March 2014 examination reports also apply to this opinion.  Like the March 2014 opinions, it unclear from the report whether the examiner believed the Veteran's report about his claimed in-service injuries.  Secondly, although the examiner identified the Veteran's rib disorder as congenital, it is unclear whether the condition is properly understood as a congenital disease or a congenital defect.  

As VA's general counsel has explained, a disease, even if it is of hereditary or congenital origin, can be incurred or aggravated in service if its symptomatology did not manifest until after entry on active duty.  See VAOGCPREC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990).  But congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  Only congenital "defects", as opposed to congenital "diseases" are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries.

The test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90.  "[C]ongenital or developmental defects are normally static conditions which are incapable of improvement or deterioration."  Id.  The opinion states further: "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration."  Id.  Congenital defects are potentially eligible for service connection only to the extent that the defect is subject to in-service superimposed disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

For these reasons, the issue of service connection for a left rib disorder will be remanded to obtain an appropriate medical opinion.

As noted above, the AOJ obtained a hip and thigh examination report.  Before providing this report, the physician reviewed the claims file and conducted an in-person examination.  The diagnosis section of the report indicates "Normal hip exam . . ."  The medical history section refers to the back examination report of the same date.  According to the examiner, the Veteran has no functional loss or impairment of the joint evaluated on the form.  But the examiner indicated "no" in response to the question "Have imaging studies of the hip or thigh been performed and are the results available?"  This response is inconsistent with the presence of a September 2007 CT scan of the pelvis, which indicates "Mild, symmetric degenerative changes of the sacroiliac joints noted, stable since June 2005."  
Apparently by mistake, the opinion section of the hip and thigh examination report refers to the Veteran's claimed shoulder disorder (instead of the hips) and includes the following explanation: "It is less than 50% as likely . . . that [the Veteran] has a diagnosis of bilateral or right shoulder pathology that was incurred or caused by service.  There is no record of diagnosis, treatment, imaging or [complaint] of shoulder pathology that I am able to find in the STRs.  Furthermore, had ther [sic] been a 180 foot fall and the Veteran injured his neck it is exceedingly likely that a record would exist showing significant hip trauma."  

When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner's opinion concerning the Veteran's right shoulder claim does not comply with the Board's order that the AOJ obtain an adequate opinion to help decide the separate claim of service connection for a bilateral hip disorder, to include degenerative changes of the sacroiliac joints, which means that the claim must be remanded for a new opinion.  

As for the shoulder disorder claim, the same physician examined the Veteran in May 2016 and provided multiple inconsistent opinions.  One paragraph, labelled "Opinion #1" indicates that it is less likely than not that the Veteran's current shoulder disorder was incurred in or caused by service.  But in the next paragraph - labelled "Opinion #2" - the examiner wrote: "There is a buddy lay statement clearly indicating that the Veteran returned form [sic] duty in the USMC with injury to the right shoulder.  The Veteran also states that he injured [his] right shoulder.  Given these facts, it is just as likely as not that the Veteran has a diagnosis of right shoulder pathology incurred or caused by service."

To clarify the opinion, the AOJ appropriately sought an addendum report, although, and despite contrary instructions from the AOJ, it appears that the author of the addendum report was a new physician, and not the physician who had examined the Veteran's shoulder and provided the conflicting opinions in May 2016.  According to the addendum, received in July 2016, there was "[n]o buddy statement corroborating the Veteran suffered an injury to his right shoulder" in the claims file.  

Having reviewed the July 2016 addendum report, the Board finds that it is inadequate to decide the claim.  The addendum correctly states that the record does not include a "buddy statement" showing the presence of a shoulder injury shortly after separation from service.  There is a statement from the Veteran's step-mother which indicates that she noticed that the Veteran's back was disabled in the late 1970s, but the document does not mention the shoulder.  The addendum opinion also appropriately acknowledged the Veteran's lay statements describing several in-service injuries.  Unfortunately, the examiner did not indicate whether or not the medical evidence was consistent with the Veteran's lay statements.  Instead, the addendum opinion merely relies on the absence of service treatment records and the absence of the "buddy statement" mentioned in the May 2016 report.  By attaching such significance to the absence of the "buddy statement" the examiner implicitly suggests that lay statements could potentially establish a relationship between the current shoulder disorder and service under the circumstances of the case.  The Veteran himself has provided competent lay statements to this effect.  Thus, the July 2016 addendum opinion has a weakness similar to the weakness the Court identified in the March 2014 medical opinions - i.e., it fails to adequately reconcile its conclusion with the Veteran's lay statements.  

The May 2016 VA examiner also performed an examination on the Veteran's neck and cervical spine.  Before providing this report, the physician reviewed the claims file and conducted an in-person examination.   But the diagnosis and medical history sections of the report are blank.  The examiner answered "yes" to the question "Does the Veteran have a vertebral fracture with loss of 50 percent or more of height?"  But he did not explain the consistency of this finding with multiple imaging studies, quoted in the report, describing degenerative changes in the cervical spine as "mild" and otherwise unremarkable.  Nor did the examiner mention the March 2014 VA cervical spine examination report, in which the examiner answered "no" to an identical question.  

In the examiner's opinion, it is less likely than not that the Veteran's current cervical spine disability was related to service.  The examiner offered the following explanation in support: "There is no record of diagnosis, treatment, imaging or [complaint] of cervical spine pathology that I am able to find in the STRs.  [It] is less than 50% as likely as likely [sic] that the Veteran has a diagnosis of thoracolumbar pathology that was incurred or caused by service.  Furthermore, had there been a 180 foot fall and the Veteran injured his neck it is exceedingly likely that a record would exist showing significant neck and head trauma."  

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner's note indicating the presence of vertebral fracture with a loss of 50 percent or more of height seems potentially mistaken.  Moreover, although the examiner appropriately provided an opinion on the consistency of the medical evidence with one of the Veteran's claimed in-service injuries (the claimed fall off of the cliff), he neglected to discuss the Veteran's statement that a warrant officer kicked him in the head and then stood on his head with both feet.  Since this incident, if true, could potentially affect the Veteran's neck claim, the issue will be remanded to obtain an addendum opinion.  

As for the right arm claim, the May 2016 VA examiner made a diagnosis of intermittent synovitis of the right elbow.  The report indicated "no" in response to the question "Have imaging studies of the elbow been performed and are the results available?"  However, the claims file includes a July 2005 MRI imaging study indicating increased fluid in the elbow.  

In the examiner's opinion, it is less likely than not that the Veteran's current elbow pathology is related to service.  But part of the rationale for this conclusion, apparently due to mistake, refers to the thoracolumbar spine - and not the arm or elbow: "There is no record of diagnosis, treatment, imaging or complaint of right elbow that I am able to find in the STRs.  It is less than 50% as likely that the Veteran has a diagnosis of thoracolumbar pathology that was incurred or caused by service.  Furthermore, had there been a 180 foot fall and the Veteran injured his right elbow it is exceedingly likely that a record would exist showing significant right elbow and head trauma."  The examiner appropriately addressed the consistency of the medical evidence with one of the claimed in-service injuries (the claimed fall off of the cliff), but failed to address the Veteran's lay statements indicating that, during active duty, a superior hit his elbows with a night stick.  Accordingly, the rationale for the examiner's conclusion is incomplete and the issue of service connection for a right arm disorder will be remanded to obtain an appropriate addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the VA physician who completed the VA hip and thigh examination report in May 2016.  If the May 2016 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion cannot be provided without a new examination, a new examination should be arranged.  The examiner should review the claims file and then provide an addendum report which responds to the following questions:

(a) Is there unequivocal evidence that a disability of the hips or sacroiliac joints existed prior to the Veteran's entry into service?

(b) If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?

(c) If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

(d) Does the Veteran's left hip or sacroiliac joint disorder constitute a defect or a disease, (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(e) If a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active duty service?

(f) If a disease, then is it at least as likely as not (at least a 50 percent probability) that it was aggravated by the Veteran's period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

A comprehensive medical rationale is requested in response to all opinions and findings entered.  In explaining his or her responses to these questions, the examiner should specifically discuss the Veteran's claim that, during his active duty service, he was kicked in the back, causing him to fall off of a cliff and land on a tree, injuring his hips.  The absence of service treatment records corroborating the details of the Veteran's statement is not sufficient to establish that the incident did not occur as the Veteran described it.  If the examiner does not believe that the incident could have happened as the Veteran said it did, he or she must explain the medical reasons for that conclusion.  

2. Send the claims file to the VA physician who completed the VA elbow and forearm examination report in May 2016.  If the May 2016 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion cannot be provided without a new examination, a new examination should be arranged.  The examiner should review the claims file and then provide an addendum report which responds to the following questions:

(a) Is there unequivocal evidence that a disability of the right arm existed prior to the Veteran's entry into service?

(b) If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?

(c) If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

(d) Does the Veteran's right arm disorder constitute a defect or a disease, (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(e) If a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active duty service?

(f) If a disease, then is it at least as likely as not (at least a 50 percent probability) that it was aggravated by the Veteran's period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

A comprehensive medical rationale is requested in response to all opinions and findings entered.  In explaining his or her responses to these questions, the examiner should specifically discuss the Veteran's claim that, during his active duty service, he was kicked in the back, causing him to fall off of a cliff and land in a tree, injuring his right arm.  The opinion should also address the Veteran's statement that, during active duty, a superior hit his elbows with a night stick.  The absence of service treatment records corroborating the details of the Veteran's statements is not sufficient to establish that the incidents did not occur as the Veteran described them.  If the examiner does not believe that the incidents could have happened as the Veteran said they did, he or she must explain the medical reasons for that conclusion.  

3. Send the claims file to the VA physician who completed the VA shoulder and arm examination report in May 2016.  If the May 2016 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion cannot be provided without a new examination, a new examination should be arranged.  The examiner should review the claims file, particularly his May 2016 report and the July 2016 addendum opinion on the same issue, and then provide an addendum report which responds to the following question:

Is it at least as likely as not (50 percent probability or more) that any current right shoulder disability is related to any event or injury during service.  

A comprehensive medical rationale is requested in response to all opinions and findings entered.  In explaining his or her responses to these questions, the examiner should specifically discuss the Veteran's claim that, during his active duty service, he was kicked in the back, causing him to fall off of a cliff and land on a tree, injuring his right shoulder.  The absence of service treatment records corroborating the details of the Veteran's statement is not sufficient to establish that the incident did not occur as the Veteran described it.  If the examiner does not believe that the incident could have happened as the Veteran said it did, he or she must explain the medical reasons for that conclusion.  

4. Send the claims file to the VA physician who completed the VA neck (cervical spine) examination report in May 2016.  If the May 2016 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion cannot be provided without a new examination, a new examination should be arranged.  The examiner should review the claims file and then provide an addendum report.  The addendum report should clarify the examiner's affirmative response to the question "Does the Veteran have a vertebral fracture with loss of 50 percent or more of height?" in the May 2016 VA neck (cervical spine) examination report and the conflicting information in the March 2014 report.  The examiner addendum should also respond to the following question:

Is it at least as likely as not (50 percent probability or more) that any current neck or cervical spine disability is related to any event or injury during service.  

A comprehensive medical rationale is requested in response to all opinions and findings entered.  In explaining his or her responses to these questions, the examiner should specifically discuss the Veteran's claim that, during his active duty service, he was kicked in the head by a warrant officer, who then stood on the Veteran's head with both feet and, in a separate incident, that the Veteran was kicked in the back, causing him to fall off of a cliff and land on a tree, injuring his neck.  The absence of service treatment records corroborating the details of the Veteran's statement is not sufficient to establish that the incidents did not occur as the Veteran described them.  If the examiner does not believe that any of these incidents could have happened as the Veteran said they did, he or she must explain the medical reasons for that conclusion.  

5. Send the claims file to the VA physician who completed the VA muscle injuries examination report on the Veteran's claimed left rib disability in May 2016.  If the May 2016 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion cannot be provided without a new examination, a new examination should be arranged.  The examiner should review the claims file and then provide an addendum report which responds to the following questions:

(a) Is there unequivocal evidence that the Veteran's left rib disorder existed prior to the Veteran's entry into service?

(b) If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?

(c) If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

(d) Does the Veteran's left rib disorder constitute a defect or a disease, (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(e) If a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active duty service?

(f) If a disease, then is it at least as likely as not (at least a 50 percent probability) that it was aggravated by the Veteran's period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

A comprehensive medical rationale is requested in response to all opinions and findings entered.  In explaining his or her responses to these questions, the examiner should specifically discuss the Veteran's claims that, during his active duty service, the Veteran was kicked in the back and landed on a tree, injuring his ribs.  The absence of service treatment records corroborating the details of the Veteran's statement is not sufficient to establish that the incident did not occur as the Veteran described it.  If the examiner does not believe that the incident could have happened as the Veteran said it did, he or she must explain the medical reasons for that conclusion.  

6. After the requested records review and opinions are completed, the reports should be reviewed to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the reviewing personnel.  

7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







